Citation Nr: 1045382	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  08-09 847A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for paranoid 
schizophrenia.  


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The Veteran had active military service from April 1975 to 
November 1978.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2007 rating action by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in Boston, 
Massachusetts.       

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in September 2010.  A copy of the 
transcript of that hearing is of record.  

The underlying issue of entitlement to service connection for 
paranoid schizophrenia is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By a January 2006 decision letter, the RO denied the 
Veteran's claim for service connection for paranoid schizophrenia 
on the basis that the Veteran had failed to submit new and 
material evidence; after the Veteran was provided notice of his 
appellate rights, he did not appeal the decision letter.    

2. In May 2006, the Veteran filed an application to reopen his 
claim.

3.  Additional evidence received since the January 2006 decision 
letter is new to the record and relates to an unestablished fact 
necessary to substantiate the merits of the claim, and raises a 
reasonable possibility of substantiating the claim.





CONCLUSIONS OF LAW

1.  The January 2006 decision letter, which denied the Veteran's 
claim for service connection for paranoid schizophrenia on the 
basis that the Veteran had failed to submit new and material 
evidence, is final.  38 U.S.C.A. § 7105 (West 2002).

2.  The evidence received since the January 2006 decision letter 
is new and material, and the claim of entitlement to service 
connection for paranoid schizophrenia is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veteran's claim to reopen based on 
new and material evidence with respect to the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  
Given the favorable outcome as noted above, no conceivable 
prejudice to the Veteran could result from this adjudication.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Generally, service connection is warranted where the evidence of 
record establishes that a particular injury or disease resulting 
in disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2010).  Further, if a condition noted during service is not 
shown to be chronic, then generally, a showing of continuity of 
symptoms after service is required for service connection.  
38 C.F.R. § 3.303.  Service connection may also be granted for a 
disease first diagnosed after service when all of the evidence 
establishes that the disease was incurred in service.  Id.  For 
certain chronic disorders, including psychoses, service 
connection may be granted if the disease becomes manifest to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2010).    

The Veteran's original claim of entitlement to service connection 
for paranoid schizophrenia was denied by the RO in a March 1983 
rating action.  At that time, the RO noted that although the 
Veteran's service treatment records showed treatment for guarded 
and suspicious thinking, and there was a question of paranoid 
ideation, no psychiatric diagnosis was ultimately provided.  In 
addition, while the Veteran had recently been hospitalized for 
paranoid schizophrenia, there was no evidence of record which 
linked the Veteran's paranoid schizophrenia to his period of 
service.  The Veteran was provided notice of the decision and his 
appellate rights, and in September 1983, he filed a notice of 
disagreement.  A statement of the case was issued in February 
1984.  However, there is no evidence of record showing that the 
Veteran subsequently submitted a substantive appeal.  

By a January 2006 decision letter, the RO denied the Veteran's 
claim for service connection for paranoid schizophrenia on the 
basis that the Veteran had failed to submit new and material 
evidence.  After the Veteran was provided notice of his appellate 
rights, he did not appeal the decision letter.  Therefore, the 
January 2006 decision letter became final based on the evidence 
then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2010).

Nevertheless, a claim will be reopened in the event that new and 
material evidence is presented.  38 U.S.C.A. § 5108.  Because the 
January 2006 decision letter was the last final disallowance, the 
Board must review all of the evidence submitted since that action 
to determine whether the Veteran's claim for service connection 
should be reopened and re-adjudicated on a de novo basis.  Evans 
v. Brown, 9 Vet. App. 273 (1996).  If new and material evidence 
is presented or secured with respect to a claim which has been 
disallowed, the Board shall reopen the claim and review the 
former disposition of the claim.  38 U.S.C.A. § 5108 (West 2002).

For claims filed on or after August 29, 2001, such as this claim, 
new evidence means existing evidence not previously submitted to 
agency decisionmakers. Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and Material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

For the purpose of determining whether a case should be reopened, 
the credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the January 2006 decision 
letter consisted of the Veteran's service treatment records, a VA 
Hospital Summary, dated in February 1983, and a VA Form 21-2680, 
Examination for Housebound Status or Permanent Need for Regular 
Aid and Attendance, dated in March 2005.      

The Veteran's service treatment records show that in May and June 
1977, while the Veteran was stationed at Pease Air Force Base, he 
was sent for a psychological evaluation pursuant to a 
"squadron" request.  No diagnosis was provided.  In addition, 
in July 1978, while he was stationed in England, the Veteran was 
seen at the United States Air Force (USAF) Hospital in Upper 
Heyford.  At that time, he stated that he believed that his food 
had been drugged; specifically, he indicated that a relaxant had 
been put in his food.  The examiner noted that the Veteran had 
been brought to the USAF Hospital by his supervisor who reported 
that while generally reliable, the Veteran had been involved in 
the drug surveillance program.  The examiner indicated that the 
Veteran related to him very poorly and seemed anxious about the 
examination.  The Veteran was oriented and his fund of 
information was good.  According to the examiner, the Veteran 
"denied all . . . symptoms of thought disorder."  Following the 
mental status evaluation, the examiner concluded that there was 
no evidence of "marked drug effect."  The examiner also found 
that the Veteran's behavior was bordering on the paranoid.  On 
August 1, 1978, the Veteran underwent a follow-up evaluation for 
"question of paranoid ideation."  The examiner stated that the 
Veteran was still relating poorly and acted quite suspicious 
about the reason for his return appointment.  There was no 
evidence of disturbed thinking.  No diagnosis was provided.   On 
August 21, 1978, the examiner noted that the Veteran was worried 
that he was receiving drugs and he spoke to his first sergeant 
who sent him for a drug screen.  Upon mental status evaluation, 
the Veteran was very guarded and suspicious.  There was no 
evidence of a thought disorder.  No diagnosis was provided.  In 
September 1978, the Veteran was seen for supportive treatment.  
It was noted that he was doing fine.  It was also reported that 
he desired to terminate therapy in light of his pending 
administrative discharge.  He was subsequently discharged in 
November 1978.               

A VA Hospital Summary shows that the Veteran was hospitalized 
from January to February 1983.  Upon admission, it was noted that 
it was the Veteran's first VA Medical Center (VAMC) psychiatric 
admission.  The Veteran had complaints of hearing voices and he 
stated that he could not eat or sleep for approximately one 
month.  According to the Veteran, he had a history of a previous 
psychiatric evaluation which was performed five years ago while 
he was in the military.  During service, the Veteran's physician 
noted some "strange behavior" and the Veteran was evaluated on 
four separate occasions by a staff psychiatrist.  The 
psychiatrist informed the Veteran that he had been neglected as a 
child.  The official records of those encounters could not be 
obtained to review.  Upon the Veteran's January 1983 
hospitalization, it was reported that the Veteran was involved in 
the use of hash.  The Veteran stated that he had always smoked 
occasionally and he also admitted to moderate alcohol 
consumption.  He further indicated that he used acid on a single 
occasion while he was in the military.  The Veteran noted that he 
had been experiencing auditory hallucinations approximately one 
month prior to admission.  He had 10 siblings, two of which were 
diagnosed with paranoid schizophrenia and were in chronic mental 
health institutions.  Upon the Veteran's discharge, he was 
diagnosed with paranoid schizophrenia and personality disorder.    

In a VA Form 21-2680, it was noted that in March 2005, the 
Veteran underwent an examination for housebound status or 
permanent need for regular aid and attendance.  At that time, it 
was reported that the Veteran had longstanding schizophrenia.   

Evidence received subsequent to the January 2006 decision letter 
consists of VAMC outpatient treatment records, dated from 
February 2003 to April 2008, the Veteran's notice of disagreement 
(NOD), submitted in January 2007 by his representative, Disabled 
American Veterans (DAV), and hearing testimony.    


VAMC outpatient treatment records, dated from February 2003 to 
April 2008, show intermittent treatment for the Veteran's 
diagnosed paranoid schizophrenia.   

In January 2007, the Veteran's representative, DAV, submitted an 
NOD on the Veteran's behalf.  In the NOD, the DAV stated that it 
was their contention that the Veteran's symptoms and treatment in 
the service, along with the updated law in accordance with the 
Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), 
showed that the Veteran's in-service paranoid ideations and the 
currently diagnosed schizophrenia were "one in the same mental 
illness."         

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in September 2010.  The Veteran 
stated that while he was stationed at Pease Air Force Base, he 
started feeling nervous and paranoid.  He indicated that he was 
seen by a psychiatrist and was placed on medication.  According 
to the Veteran, while he was stationed in England, he once again 
sought treatment from a psychiatrist for feelings of nervousness 
and paranoia.  He reported that after his discharge, he continued 
to experience those symptoms and was subsequently diagnosed with 
paranoid schizophrenia.  It was the Veteran's contentions that 
his in-service symptoms of nervousness and paranoia were initial 
symptoms of his paranoid schizophrenia.         

The basis of the denial of the Veteran's original claim for 
service connection for paranoid schizophrenia was that although 
the Veteran's service treatment records showed treatment for 
paranoid ideation, no psychiatric diagnosis was actually 
provided, and there was no evidence of record linking the 
Veteran's currently diagnosed paranoid schizophrenia to his 
period of service.  However, upon a review of the Veteran's 
recently submitted testimony from the September 2010 Travel Board 
hearing, the credibility of which must be presumed for the 
purpose of determining the newness and materiality of such 
evidence per Justus v. Principi, 3 Vet. App. 510, 513 (1992), the 
Veteran has alleged, along with his representative, DAV, that 
those symptoms of nervousness and paranoia that he experienced 
during service were initial symptoms of his paranoid 
schizophrenia.  The Veteran maintains that he continued to 
experience those symptoms and that after his discharge, he was 
diagnosed with paranoid schizophrenia.  Thus, as stated by the 
DAV, it was the Veteran's contention that his in-service paranoid 
ideations and the currently diagnosed schizophrenia were "one in 
the same mental illness."  Such evidence regarding continuity of 
symptomatology of the Veteran's paranoid schizophrenia was not 
before agency decisionmakers in January 2006.  In addition, the 
evidence relates to an unestablished fact, it is neither 
cumulative nor redundant, and it raises a reasonable possibility 
of substantiating the Veteran's claim for service connection for 
paranoid schizophrenia.  See 38 C.F.R. § 3.156.  On the basis of 
the foregoing, it is determined that new and material evidence 
has been received to reopen the Veteran's previously denied claim 
for service connection for paranoid schizophrenia.  The Board's 
decision is strictly limited to the reopening of the claim and 
does not address the merits of the underlying service connection 
claim.              


ORDER

New and material evidence has been received to reopen a claim of 
service connection for paranoid schizophrenia; the appeal is 
granted to this extent only.


REMAND

In view of the Board's decision above, the Veteran's claim for 
service connection for paranoid schizophrenia must be adjudicated 
on a de novo basis without regard to the finality of the January 
2006 decision letter.  

In the instant case, given that the Veteran's service treatment 
records show in-service treatment for "question of paranoid 
ideation," and guarded and suspicious thinking, and in light of 
the current diagnosis of paranoid schizophrenia, the Board is of 
the opinion that a VA examination, as specified in greater detail 
below, should be performed in order to determine the nature and 
etiology of the currently diagnosed psychiatric disorder.  


Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for a VA 
psychiatric examination to determine the 
nature, extent, and etiology of any 
psychiatric disorder that may be present, to 
include paranoid schizophrenia.  The claims 
file and a copy of this remand must be made 
available and reviewed by the examiner.  The 
psychiatrist should consider any pertinent 
findings set forth in the Veteran's claims 
folder, to specifically include the Veteran's 
service treatment records which show 
treatment for "question of paranoid 
ideation," and guarded and suspicious 
thinking.  

Following a review of the relevant medical 
evidence in the claims file, the medical 
history, the clinical evaluation, and any 
tests that are deemed necessary, the 
psychiatrist is asked to address the 
following questions:

(a) Is it at least as likely as not (50 
percent or more likelihood) that any 
psychiatric disability that may currently 
be present, to include paranoid 
schizophrenia, began during service or is 
causally linked to any incident of service, 
to specifically include the in-service 
treatment for "question of paranoid 
ideation," and guarded and suspicious 
thinking?

(b) Is it at least as likely as not (50 
percent or more likelihood) that any 
psychiatric disability that may currently 
be present, to include paranoid 
schizophrenia, began within one year of 
service?          

The psychiatrist is advised that the term 
"as likely as not" does not mean within the 
realm of possibility.  Rather, it means that 
the weight of the medical evidence both for 
and against a conclusion is so evenly divided 
that it is medically sound to find in favor 
of causation as to find against causation.  
More likely and as likely support the 
contended causal relationship or a finding of 
aggravation; less likely weighs against the 
claim.

The psychiatrist is requested to provide a 
rationale for any opinion expressed.    

If no psychiatric disorder is diagnosed or no 
link to military service is found, such 
findings and conclusions should be 
affirmatively stated and a complete rationale 
for any opinion expressed should be included 
in the examination report.  If the clinician 
is unable to answer any question presented 
without resort to speculation, he or she 
should so indicate.

2.  After completion of the above and any 
other development deemed necessary, the RO 
should review and re-adjudicate the issue on 
appeal.  If such action does not grant the 
benefit claimed, the RO should provide the 
Veteran and his representative a supplemental 
statement of the case and an appropriate 
period of time should be allowed for 
response.  Thereafter, the case should be 
returned to this Board for appellate review.








The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


